Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Arguments
Applicant's response with Request for Continued Examination (RCE) and amendments filed 01/27/2021 have been received and entered. Applicant has cancelled claims 2-4, 9, 10, and 19.  Applicant has amended claims 1, 5, 6, 8, 17, 18, and 20. Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 7, with respect to the Double Patenting Rejection have been fully considered and are not persuasive. Applicant has not traversed the rejections; therefore, the Double Patenting Rejections have been maintained.
Application's argument, see Applicant Arguments pages 7-13, with respect to the amendments traversing the rejection(s) of claim(s) 1, 18 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 11-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Specifically, claims 1, 18 and 20 recite the limitation “performing, by the network node, a transformation on the critical data of the first substructure using a one-way function such that the server cannot perform an inverse transformation” and “performing, by the network node, an inverse transformation of the transformed critical data” however fails to point out the essential steps as how the inverse transformation is carried out by the network node since the server cannot perform an inverse transformation.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 2 of U.S. Patent Publication 20200314215. Although the claims at issue are not identical, they are not patentably distinct from each other. A side-by-side comparison of claim 1 of the pending application and claim 1 and claim 2 of the '215 patent Publication is given in the following table to show their similarities and differences:
Pending Application
U.S. Patent Publication 20200314215
1. A method for anonymously routing data between a client and a server, the method comprising: wherein the request data structure includes  at least two substructures: a first substructure containing critical data, and a second substructure that does not contain critical data,
1. A computer-implemented method for transmitting critical data in a client-server architecture, comprising: dividing, at a client device, a first data structure intended for transmission to a server into at least a first data substructure containing critical data and a second data substructure that does not contain critical data,
1. wherein the critical data comprises data for which jurisdiction in which the client is located imposes restrictions on gathering, storing, accessing, disseminating and/or processing data;
1. wherein the critical data comprises personal data having restrictions related to the gathering, storage, accessing, dissemination and processing thereof by laws of a jurisdiction in which the client device is located;

1. dividing the first data substructure containing the critical data into at least a third and a fourth data substructures;
1. routing, by the network node, the request data structure with the transformed first substructure containing the critical data to the server, receiving, by the network node, a response data structure from the server,
1. transmitting the third and fourth data substructures to the server via a network node having a transformation module;
1. wherein the response data structure includes a third  substructure containing the transformed critical data and a fourth substructure not containing critical data,  
1. transmitting the second data substructure not containing critical data to the server bypassing the network node having the transformation module,
1. performing, by the network node, an inverse transformation of the transformed critical data of the third substructure of the response data structure  and routing the response data structure to the client.
1. wherein the data substructures are combined into a second data structure at the server after being obtained.
1. receiving, by a network node, a request data structure from the client, wherein the network node is located in first regional network different from a second regional network in which the server is located and not being in a same intranet as the server and the client;
2. The method of claim 1, wherein the network node having the transformation module is situated in a regional network different from a regional network in which the server is located, and not in a same intranet with the server or the client.


Therefore patent claim 1 and claim 2 of '215 is in essence a "species" of the generic invention of application claim 1. It has been held that a generic invention is "anticipated" by a "species" within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication 20200314215. Although the claims at issue are not identical, they are not patentably distinct from each other. A side-by-side comparison of claim 3 of the pending application and claim 4 of the '215 patent Publication is given in the following table to show their similarities and differences:
Pending Application
U.S. Patent Publication 20200314215
3. The method of claim 1, wherein a transformation of data of the fourth substructure of the response data structure not containing critical data is performed at the server.
4. The method of claim 1, the transformation module of the network node is configured to transform each data substructure in succession as the data substructure passes through the network node.



Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Publication 20200314215. Although the claims at issue are not identical, they are not patentably distinct from each other. A side-by-side comparison of claim 5 of the pending application and claim 8 of the '215 patent Publication is given in the following table to show their similarities and differences:
Pending Application
U.S. Patent Publication 20200314215
5. The method of claim 3, wherein the transformation of the data of the fourth substructure by the server is performed by a one-way function such that the network node cannot perform an inverse transformation on the data of the fourth substructure.
8. The method of claim 1, wherein a primary transformation of the data substructures at the client is performed with no possibility of an inverse transformation of the data by the transformation module, wherein the transformation module performs a secondary transformation of the data substructure passing through the network node with no possibility of an inverse transformation at the server or the client device.


Therefore patent claim 8 of '215 is in essence a "species" of the generic invention of application claim 5. It has been held that a generic invention is "anticipated" by a "species" within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication 20200314215. Although the claims at issue are not identical, they are not patentably distinct from each other. A side-by-side comparison of claim 6 of the pending application and claim 7 of the '215 patent Publication is given in the following table to show their similarities and differences:
Pending Application
U.S. Patent Publication 20200314215
6. The method of claim 3, wherein the transformation of data of the fourth substructure of the response data structure not containing critical data is performed using asymmetrical encryption, where a private key is stored at the client and a public key is stored at the server.
7. The method of claim 1, wherein the data of the second data substructure not containing critical data is transformed by the transformation module using asymmetrical encryption using a private encryption key and a public encryption key, where the public encryption key is sent to 


Therefore patent claim 7 of '215 is in essence a "species" of the generic invention of application claim 6. It has been held that a generic invention is "anticipated" by a "species" within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication 20200314215. Although the claims at issue are not identical, they are not patentably distinct from each other. A side-by-side comparison of claim 7 of the pending application and claim 6 of the '215 patent Publication is given in the following table to show their similarities and differences:
Pending Application
U.S. Patent Publication 20200314215
7. The method of claim 1, wherein the transformation includes encryption.
6. The method of claim 1, wherein the data of the second data substructure not containing critical data is transformed by the transformation module using asymmetrical encryption using a private encryption key and a public encryption key, where the public encryption key is sent to the client device and the private encryption key is stored at the server.


Therefore patent claim 6 of '215 is in essence a "species" of the generic invention of application claim 7. It has been held that a generic invention is "anticipated" by a "species" within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication 20200314215. Although the claims at issue are not identical, they are not patentably distinct from each other. A side-by-side comparison of claim 17 of the pending application and claim 3 of the '215 patent Publication is given in the following table to show their similarities and differences:
Pending Application
U.S. Patent Publication 20200314215
17. The method of claim 1, wherein the critical data comprises confidential data, wherein 



Therefore patent claim 3 of '215 is in essence a "species" of the generic invention of application claim 17. It has been held that a generic invention is "anticipated" by a "species" within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491